Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 03/08/22.
Claims 1-20 remain pending in the application. 
• Claims 1-3 and 13-17 are currently amended. 
• Claims 21-28 remain canceled. 
• No claims are new.
Response to Arguments
3.       Applicant's arguments filed 03/08/22 with respect to the rejection(s) of claims 1,12,13 and 15 under 3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Considerations on L beam management, 3GPP R1-1710057, June 2017, pages 1-4(See IDS) in view of Zhang et al (US 10863494) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; On Power Control
Processes for Multi Beam Transmission in NR. 3GPP R1-1705515. April 2017. pages 1-4(see IDS).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Considerations on L beam management, 3GPP R1-1710057, June 2017, pages 1-4(See IDS) in view of 3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; On Power Control Processes for Multi Beam Transmission in NR. 3GPP R1-1705515. April 2017. pages 1-4 (see IDS)

With regards to claim 1, GPP R1-1710057 discloses a method of user equipment ( see section 1. Introduction, 2nd Agreements: NR supports a UL RS indication for a configured SRS resource, where UE transmits the SRS using the beam used for transmitting the indicated UL RS) comprising:
receiving, at a user equipment, downlink control information comprising (When different layers of a PUSCH are transmitted from different panels, it is necessary to associate the PUSCH layer with its associated SRI, for UE to derive the antenna panel and uplink beam for different layers. When multiple SRI values are signaled in the UL grant (e.g. multi-panel) ; and
performing codebook based physical uplink shared channel  transmission according to  ((see section 2.1.4, proposal 4: each PUSCH layer (or codeword) is associated with one SRI) ( see section 2.1.4, UL RS indication can be SRI via DCI. SRI for multi-panel uplink transmission is discussed. For a UE equipped with multiple uplink antenna panels, each panel can be configured with a SRS resource. Similar to the DL multi-TRP/multi-panel discussion, different PUSCH layers/codewords can be transmitted from different panels)
3GPP R1-1710057 discloses all of the subject matter discussed above, except for two sounding reference signal resource indicators and two transmitted
precoding matrix indicators
However, 3GPP R1-1705515 discloses in section 2.1. General procedure for UP ( see page 1, UE transmits SRS through the determined beam for CSI acquisition, and after these two, PUSCH is transmitted with TRP configuring UL beam and/or UL precoder. See page 2, paragraph above fig. 2, For codebook based UL transmission, TPMI can be utilized by TRP further to indicate the UE the selected port(s) and corresponding precoder. Except the case that one SRS resource contains only one port, the port selection would rely on TPMI configuration from the TRP. TPMI refers to UL codebook design, either selecting port(s) or weighting independent amplitude/phase among the ports. Detailed UL codebook discussion can be found in [5].
In a word, SRI and TPMI are mostly to be used together in a general codebook-based case, where the SRI indicates panel selection and TPMI indicates digital precoder among the antennas within the selected panel(s). In non-codebook based case, SRI is used to indicate panel/antenna selection. The detailed discussion of SRI and TPMI can be found in [5] [6].
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of GPP R1-1710057 as taught by 3GPP R1-1705515 and include two sounding reference signal resource indicators and two transmitted precoding matrix indicators
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of GPP R1-1710057 as taught by 3GPP R1-1705515 and include two sounding reference signal resource indicators and two transmitted precoding matrix indicators with a reasonable expectation of success, thus to improve both reliability and capacity transmission methods (see 3GPP R1-1705515, page 1, Introduction). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 13,  the combination of GPP R1-1710057  and 3GPP R1-1705515 discloses a  method of a network device, the method comprising: transmitting to a user equipment  downlink control information  comprising two sounding reference signal resource indicators and two transmitted precoding matrix indicators ( claim 13, recites similar limitations as in claim 1 above, claim 13 is rejected similarly as in claim 1 above) ; 
With regards to claim 15, the combination of GPP R1-1710057  and 3GPP R1-1705515 discloses an apparatus comprising a user equipment 
the apparatus further comprising:
a receiver that receives downlink control information comprising two sounding
reference signal resource indicators and two transmitted precoding matrix
indicators; and a processor that performs codebook based physical uplink shared channel transmission according to the two sounding references signal resource indicators and the two transmitted precoding matrix indicators ( claim 15, recites similar limitations as in claim 1 above, claim 15 is rejected similarly as in claim 1 above) ; 


With regards to claim 12, the combination of GPP R1-1710057 and 3GPP R1-1705515 discloses the method of claim  1, wherein the transmitted precoding matrix indicator  is ignorable if only two antennas are used for the codebook based physical uplink shared channel  transmission ( see 3GPP R1-1705515 , section 2.1. General procedure for UP ( see page 1, UE transmits SRS through the determined beam for CSI acquisition, and after these two, PUSCH is transmitted with TRP configuring UL beam and/or UL precoder. See page 2, paragraph above fig. 2, For codebook based UL transmission, TPMI can be utilized by TRP further to indicate the UE the selected port(s) and corresponding precoder. Except the case that one SRS resource contains only one port, the port selection would rely on TPMI configuration from the TRP. TPMI refers to UL codebook design, either selecting port(s) or weighting independent amplitude/phase among the ports. Detailed UL codebook discussion can be found in [5].

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Considerations on L beam management, 3GPP R1-1710057, June 2017, pages 1-4(See IDS) in view of 3GPP R1-1705515 as applied in claim 1 above, and further in view of Wang et al (US 20160043789).
With regards to claim 10, the combination of GPP R1-1710057 and 3GPP R1-1705515 discloses all of the subject matter , but is not explicit about the method of claim  1, further comprising: generating a precoding matrix according to two or more sub-matrices respectively indicated by the two or more transmitted precoding matrix indicators ; and performing precoding in accordance with the precoding matrix.  
However, Wang et al discloses in claim 5, sending a first precoding matrix indicator PMI.sub.1 and a second precoding matrix indicator PMI.sub.2 to the base station, wherein the first precoding matrix indicator PMI.sub.1 is used.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of GPP R1-1710057  and 3GPP R1-1705515 as taught by Wang et al and include generating a precoding matrix according to two or more sub-matrices respectively indicated by the two or more transmitted precoding matrix indicators ; and performing precoding in accordance with the precoding matrix.   
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of GPP R1-1710057 and 3GPP R1-1705515 as taught by Wang et al and include generating a precoding matrix according to two or more sub-matrices respectively indicated by the two or more transmitted precoding matrix indicators ; and performing precoding in accordance with the precoding matrix with a reasonable expectation of success, thusimproving CSI feedback accuracy and system throughput (see Wang et al [0007]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
7.	Claims 2-9, 11, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach the method of claim 1, further comprising: concurrently transmitting two or more sounding reference signal  resources configured in two or more sounding reference signal  resource sets, respectively, wherein the two or more sounding reference signal  resources are used for the codebook based physical uplink shared channel transmission as recited in claim 2.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 31, 2022